Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered January 28, 1999, convicting him of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s summation did not deprive the defendant of a fair trial (see, People v Galloway, 54 NY2d 396; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Altman, J. P., S. Miller, Adams and Prudenti, JJ., concur.